Name: Commission Regulation (EC) NoÃ 2102/2004 of 9 December 2004 on certain exceptional market support measures for eggs in Italy
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe;  animal product
 Date Published: nan

 10.12.2004 EN Official Journal of the European Union L 365/10 COMMISSION REGULATION (EC) No 2102/2004 of 9 December 2004 on certain exceptional market support measures for eggs in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs (1), and in particular Article 14 thereof, Whereas: (1) Because of an outbreak of avian influenza in certain production regions in Italy between December 1999 and April 2000, between August and October 2000 and between October 2002 and September 2003, veterinary and trade restrictions were adopted by the Italian authorities under, in particular, Council Directive 92/40/EEC of 19 May 1992 introducing Community measures for the control of avian influenza (2). As a result, the transport and marketing of hatching eggs were temporarily banned within Italy or within the areas directly affected by the outbreak. (2) The restrictions on the free movement of hatching eggs resulting from the application of the veterinary measures threatened severe disruption of the market in hatching eggs in Italy. The Italian authorities adopted market support measures for the period for which this was absolutely necessary. These allowed hatching eggs falling within CN code 0407 00 19 for which incubation was no longer possible to be processed into egg products and the destruction of hatching eggs falling within CN codes 0407 00 19 and 0407 00 11. (3) These measures had a beneficial effect on the market in hatching eggs. This justifies their being treated as an exceptional market support measure within the meaning of Article 14 of Regulation (EEC) No 2771/75 and the grant of aid to compensate for part of the financial loss resulting from the processing or destruction of hatching eggs. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 1. The use for processing of hatching eggs falling within CN code 0407 00 19 and the destruction of hatching eggs falling within CN codes 0407 00 19 and 0407 00 11, between 17 December 1999 and 14 April 2000, between 14 August and 16 October 2000 and between 11 October 2002 and 30 September 2003, decided on by the Italian authorities following the application of the national veterinary measures under, in particular, Directive 92/40/EEC, are hereby deemed to be an exceptional market support measure within the meaning of Article 14 of Regulation (EEC) No 2771/75. 2. Under the measure referred to in paragraph 1, compensation of:  EUR 0,0942 per hatching egg falling within CN code 0407 00 19 processed shall be granted for a maximum total number of 770 751 eggs,  EUR 0,1642 per hatching egg falling within CN code 0407 00 19 destroyed shall be granted for a maximum total number of 165 040 eggs, and  EUR 0,5992 per hatching egg falling within CN code 0407 00 11 shall be granted for a maximum total number of 264 930 eggs. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 167, 22.6.1992, p. 1. Directive as last amended by Regulation (EC) No 806/2003.